Citation Nr: 0732492	
Decision Date: 10/16/07    Archive Date: 10/26/07	

DOCKET NO.  06-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension. 

3.  Entitlement to an evaluation in excess of 10 percent for 
headaches. 

4.  Entitlement to an effective date earlier than September 
30, 2004 for the assignment of a 40 percent evaluation for 
service-connected arthritis of the right knee secondary to 
residuals of right knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to November 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2003, November 2004, March 2005, and January 
2006 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

Based on various statements, including testimony by the 
veteran's accredited representative at the time of a Travel 
Board hearing before the undersigned Veterans Law Judge in 
June 2007, it is clear that the veteran has chosen to 
withdraw from consideration the issue of service connection 
for migraine headaches.  Accordingly, that issue will be 
dismissed.

Similarly clear is that the veteran has chosen not to perfect 
his appeal regarding the issue of service connection for a 
left ankle and knee disability, claimed as secondary to his 
service-connected right knee disorder.  Accordingly, that 
issue is not currently before the Board.

Good or sufficient cause having been shown, the veteran's 
appeal has been advanced on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

Finally, the appeal as to the issues of an increased 
evaluation for service-connected hypertension and headaches 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  In various statements, and at a June 2007 hearing before 
the Board, prior to the promulgation of a decision, the 
veteran and his accredited representative requested 
withdrawal of the issue of service connection for migraine 
headaches.

2.  Prior to September 30, 2004, the veteran's service-
connected arthritis of the right knee was productive of a 
limitation of motion characterized by flexion ranging from 90 
to 110 degrees, with extension ranging from 0 to 3 degrees, 
accompanied by pain and X-ray evidence of arthritis. 

3.  Not until the time of a VA medical examination on 
September 30, 2004 did the veteran exhibit limitation of 
motion, specifically, a limitation of right knee extension to 
30 degrees sufficient to warrant the assignment of a 40 
percent evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of service connection for migraine 
headaches have been met.  38 U.S.C.A. §§ 5103 (a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2007).

2.  An effective date earlier than September 30, 2004 for the 
assignment of a 40 percent evaluation for service-connected 
arthritis of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, and 
Part 4, Codes 5003, 5260, 5261 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - Dismissal 

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2007).

At a Travel Board hearing before the undersigned Veterans Law 
Judge in June 2007, the veteran's accredited representative 
withdrew from consideration the issue of service connection 
for migraine headaches.  At that time, it was indicated that 
the issue the veteran was, in fact, pursuing was an increased 
evaluation for already service-connected headaches.  

As the veteran has withdrawn his appeal as to the issue of 
service connection for migraine headaches, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue, and it is 
dismissed without prejudice.  

Earlier Effective Date

As regards the issue of an effective date earlier than 
September 30, 2004 for the assignment of a 40 percent 
evaluation for service-connected arthritis of the right knee, 
the Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes:  
his multiple contentions, including those raised at an RO 
hearing in August 2004, and at a Travel Board hearing before 
the undersigned Veterans Law Judge in June 2007; VA and 
private treatment records; and VA and private examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an effective date earlier than 
September 30, 2004 for the assignment of a 40 percent 
evaluation for service-connected arthritis of the right knee.  
In pertinent part, it is contended that clinical 
manifestations supporting the assignment of a 40 percent 
evaluation were apparent well in advance of the September 30, 
2004 date assigned.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. § Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint (such as the knee) or group of 
minor joints affected by limitation of motion.  These 10 
percent evaluations are combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § Part 4, 
Code 5003 (2007).  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted where there is evidence of impairment 
of the knee characterized by slight recurrent subluxation or 
lateral instability.  A 10 percent evaluation is, likewise, 
warranted where there is a limitation of flexion to 45 
degrees, or limitation of extension to 10 degrees.  In order 
to warrant a 20 percent evaluation, there would need to be 
demonstrated evidence of moderate subluxation or lateral 
instability, or in the alternative, flexion limited to 30 
degrees, or extension limited to 15 degrees.  A 30 percent 
evaluation would require demonstrated evidence of severe 
recurrent subluxation or lateral instability, or, in the 
alternative, flexion limited to 15 degrees, or extension 
limited to 20 degrees.  A 40 percent evaluation, in like 
manner, would require demonstrated evidence of nonunion of 
the tibia and fibula, with loose motion requiring the use of 
a brace, or, in the alternative, extension limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5262 (2007).  

Pursuant to the provisions of 38 U.S.C.A. § 5110(a) (West 
2002), "unless specifically provided otherwise in this 
chapter...a claim for increase(d) compensation...shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  Section 5110(b)(2) then 
"specifically provides otherwise" by stating as follows:  
"the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if the 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(1)(2) (effective 
date of award of increased rating is the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim); 
Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

Put somewhat more simply, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2007).

In the present case, it should be noted that, in addition to 
the evaluation currently in effect for the veteran's service-
connected arthritis of the right knee, service connection 
(and a 20 percent evaluation) is also in effect for the 
postoperative residuals of right knee surgery.  

The veteran's claim for an increased evaluation for service-
connected arthritis of the right knee was received in January 
2002.

During the course of a VA outpatient orthopedic consultation 
in December 2002, the veteran gave a long history of right 
knee pain, with four arthroscopic surgeries, the most recent 
of which had taken place in 1994.  Physical examination of 
the veteran's right knee showed a range of motion ranging 
from 3 to 90 degrees of flexion, with a grinding sensation, 
but normal stability.  Radiographic studies were consistent 
with the presence of degenerative joint disease, with a 
possible torn meniscus.  The clinical impression was 
tricompartmental degenerative joint disease of the right 
knee, most prevalent in the patellofemoral joint.

At the time of a VA orthopedic examination in March 2003, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  That review made it clear that the 
veteran's degenerative changes in the right knee were quite 
significant.  Noted at that time was that the veteran 
utilized a knee brace, which he felt helped to make him "more 
stable."  Also noted was that the veteran used a cane, and 
was currently working for the United States Postal Service.  

On physical examination, there was no evidence of any 
clinically significant varus or valgus malalignment.  
However, the veteran's patella was somewhat tender to 
palpation over the medial and lateral patellar facet.  
Further examination showed evidence of significant 
patellofemoral crepitus.  Range of motion measurements showed 
full extension to 0 degrees, with flexion to 110 degrees, 
accompanied by pain in the last 20 degrees of flexion and 
significant patellofemoral crepitus.  According to the 
examiner, the veteran exhibited no significant increased 
varus or valgus laxity at 0 to 30 degrees of flexion.  Nor 
was there any evidence of significant anterior and/or 
posterior laxity.  McMurray's testing was equivocal, though 
there was severe tenderness to palpation over the medial and 
lateral joint lines.  Radiographic studies showed severe 
tricompartmental degenerative changes with joint space 
narrowing, osteophyte formation, and a complete collapse of 
the compartmental space.  In the opinion of the examiner, the 
veteran exhibited severely debilitating joint disease.  

During the course of VA outpatient treatment in August 2004, 
the veteran complained of right knee pain which had been 
getting worse.  Physical examination showed no evidence of 
any point tenderness in the veteran's right knee.  The 
pertinent diagnosis was right knee degenerative joint disease 
.

In correspondence of early September 2004, the veteran's 
private physician wrote he had recently evaluated the 
veteran, who continued to suffer from significant 
osteoarthritis of his knees.

At the time of a VA orthopedic examination on September 30, 
2004, it was noted that the veteran was currently working for 
the United States Postal Service, where he had worked for 20 
years.  According to the veteran, he experienced some 
locking, swelling, and pain in his right knee, for which he 
took medication.  

On physical examination, the veteran wore a metal stay brace 
on his right knee.  While in the past, it had been 
recommended that he obtain an unloader brace, he had not yet 
done this.  Physical examination of the veteran's right knee 
showed range of motion from -20 to 90 degrees.  However, with 
a 5-pound weight on his right knee, he could perform only 
from -30 to 90 degrees.  There was 1+ swelling of the 
veteran's right knee, as well as an inch of atrophy of the 
quadriceps muscle on the right side when compared to the 
left.  According to the examiner, the veteran exhibited a 
loss of 50 degrees of range of motion due to pain both 
actively and passively, accompanied by mild weakness and 
fatigue, but no incoordination.  Noted at the time of 
examination was that radiographic studies performed in August 
showed some evidence of mild degenerative changes, including 
patellar spurring.  In the opinion of the examiner, the 
veteran experienced functional impairment of his right knee 
consisting of an inability to squat or climb.  Also noted was 
that the veteran could not endure prolonged standing or 
walking for more than an hour without rest.  

In a rating decision of November 2004, the RO granted a 40 
percent evaluation for service-connected arthritis of the 
right knee, effective from September 30, 2004, the date of 
the aforementioned VA orthopedic examination.

Based on the above, it is clear that, prior to September 30, 
2004, clinical symptomatology directly attributable to the 
veteran's service-connected right knee arthritis was 
insufficient to warrant the assignment of a 40 percent 
evaluation.  More to the point, prior to that time, there was 
no evidence that the veteran suffered a limitation of flexion 
and/or extension sufficient to warrant an increased rating.  
As noted above, as of the time of a VA orthopedic examination 
in March 2003, the veteran showed a range of motion of from 0 
to 110 degrees in his service-connected right knee.  
Moreover, at no time during the time period currently under 
consideration has the veteran exhibited any instability of 
his right knee.  See VAOPGCPREC 23-97 (July 1, 1997), and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  Nor is there evidence of 
compensable limitations of flexion and/or extension 
sufficient to warrant the assignment of separate ratings 
under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

As noted above, the effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(1)(2) 
(2007).  In the case at hand, it became "factually 
ascertainable" that the veteran's service-connected right 
knee arthritis had progressed to the point where a 40 percent 
evaluation was indicated no earlier than September 30, 2004, 
the date of the aforementioned VA orthopedic examination.  
Under the circumstances, an effective date earlier than that 
may not be assigned.



Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)] redefined VA's duty to assist a 
veteran in the development of his claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veterans' service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of May 2006, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for an earlier 
effective date, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, as well as the transcript of an RO 
hearing in August 2004, and a subsequent hearing before the 
undersigned Veterans Law Judge in June 2007.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events or content of the notice is not shown to have had 
any effect on the case, or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

The appeal for the issue of entitlement to service connection 
for migraine headaches is dismissed. 

An effective date earlier than September 30, 2004 for the 
assignment of a 40 percent evaluation for service-connected 
arthritis of the right knee secondary to the residuals of 
right knee surgery is denied.


REMAND

In addition to the above, the veteran in this case seeks 
increased evaluations for service-connected hypertension and 
headaches.  In pertinent part, it is contended that current 
manifestations of those disabilities are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the respective evaluations 
now assigned.

As regards the veteran's claim for an increased evaluation 
for service-connected headaches, the Board notes that service 
connection was initially in effect for hypertension with 
vascular-type headaches, evaluated as 10 percent disabling.  

In a rating decision of May 2003, the RO continued the 
aforementioned 10 percent evaluation for service-connected 
hypertension, but granted a separate compensable, which is to 
say, 10 percent evaluation for the veteran's service-
connected headaches.

While in subsequent rating decisions, the RO returned to the 
aforementioned 10 percent evaluation for hypertension with 
vascular-type headaches, "dropping" the separate compensable 
evaluation for the veteran's service-connected headaches, 
this appears to be an oversight.  Notwithstanding such, it is 
clear that service connection and a 10 percent evaluation 
remains in effect for the veteran's headaches.  Similarly 
clear is that the veteran seeks an increased evaluation for 
such headaches.  In that regard, the veteran last underwent a 
VA compensation examination for evaluation of his service-
connected headaches in March 2003, more than four years ago.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Based on various statements contained in the file, the Board 
is of the opinion that the veteran has timely expressed his 
disagreement with the assignment of a 10 percent evaluation 
for service-connected headaches.  However, the RO has yet to 
issue a Statement of the Case on that issue.  This must be 
accomplished prior to a final adjudication of the veteran's 
claim for an increased evaluation for service-connected 
headaches.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Turning to the issue of an increased evaluation for service-
connected hypertension, the Board observes that, on various 
occasions during the course of the current appeal, the 
veteran's hypertension has been described as not well-
controlled.  In fact, on a number of those occasions, the 
veteran's medication has been changed in an attempt to better 
control his blood pressure.  Moreover, a review of the 
veteran's file would appear to indicate that he most recently 
underwent a VA examination for evaluation of his hypertension 
in January 2005.  Significantly, during the course of the 
aforementioned Travel Board hearing in June 2007, the veteran 
indicated that, since the time of that examination, he had 
received additional treatment for his hypertension at the VA 
Clinics located in Lake City and Gainesville, Florida, 
records of which are not at this time a part of the veteran's 
claims folder.  Under the circumstances, the Board is of the 
opinion that the procurement of those records, as well as an 
additional, more contemporaneous examination of the veteran's 
hypertension would be appropriate prior to a final 
adjudication of his claim for increase.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2005, and 
specifically including any and all 
records of treatment at the VA Clinics 
located in Lake City and Gainesville, 
Florida, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA cardiovascular and 
neurologic examinations in order to more 
accurately determine the current severity 
of his service-connected hypertension and 
headaches.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims file.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to the 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
hypertension and headaches.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  Accompanying that 
Supplemental Statement of the Case should 
be notice to the veteran of his appellate 
rights, and of the need to timely file a 
Substantive Appeal in order to perfect 
his claim for an increased evaluation for 
service-connected headaches.  The 
Supplemental Statement of the Case must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


